Citation Nr: 1621658	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-27 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty under from November 1975 to November 1978, and from August 1980 to August 26, 1983.  He also had service from August 27, 1983 to September 19, 1988, but is barred from any VA benefits flowing from that period due to a Bad Conduct discharge.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2014, the Board denied service connection for a low back disability.  At that time, the Board also remanded the issues of service connection for an acquired psychiatric disability and bilateral hearing loss.  While the case was in remand status, the RO granted service connection for bilateral hearing loss in a May 2015 rating decision.  As the issue on appeal has been granted in full, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


REMAND

The Veteran received a VA examination for PTSD in May 2015 pursuant to the Board's remand.  In the examination report, the examiner indicated that the Veteran did not have a diagnosis that conformed to the DSM-5 criteria for PTSD based on the evaluation.  Nonetheless, the examiner also stated that "[i]t is also noted that Mr. [redacted] does not conclusively not have PTSD, but based upon available information and today's evaluation, this cannot be clarified without resorting to speculation."  The examiner noted that the Veteran reported two stressors that met Criterion A (i.e., that were adequate to support the diagnosis of PTD).  These were incidents the Veteran related of working on the docks in Okinawa, Japan and fearing for his life due to violence from workers on strike, and an incident rendering aid to a sexual assault victim.  The Board finds that the conclusion the Veteran does not have PTSD seems at odds with the examiner's statement that the Veteran does not conclusively not have PTSD.  For this reason, the Board finds that the VA examination not wholly adequate, and a new VA examination should be conducted.  

The Veteran has cited four specific stressors which he attributed to his present claimed PTSD.  These have included working under violent conditions on the docks in Okinawa, Japan, witnessing a civilian get his arm amputated while operating machinery, bunking with Vietnam veterans who had violent nightmares, and getting lost in the snow during a training exercise.  However, the Board notes that for the first time in the May 2015 VA examination, the Veteran reported witnessing the aftermath of a sexual assault and seeking to aid the victim.  To date, the RO has not attempted to verify this particular stressor.  On remand, the RO should undertake any development deemed necessary to verify this reported stressor.  

In light of the remand, any updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records.

2.  Invite the Veteran to submit statements regarding details of the PTSD stressor reported in the May 2015 VA examination involving rendering aid to a victim of sexual assault.  Provide him a reasonable period of time to submit this evidence.

3.  Then, send the case to the appropriate entity to verify the claimed PTSD stressor.  If it is determined that additional inquiries to verify the stressors cannot be made because the Veteran has not provided enough information, notify the Veteran of what additional information would be needed to make an inquiry.

4.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of his psychiatric conditions.  The claims file must be made available to the examiner for review.

The examiner should clearly state all psychiatric conditions diagnosed on examination, including whether PTSD is diagnosed or ruled out.

For each psychiatric condition diagnosed, the examiner is to offer an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the diagnosed psychiatric condition is related to or had its onset during the Veteran's military service.  

For any PTSD identified, the examiner should set for the underlying stressor(s).

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

5.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

